DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/10/21.

Specification Amendment: Specification amendment request for typographical correction presented on 6/10/21 has been entered.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 25-28 and associated specification disclosure especially paragraph [0067-0068], 322, 324 and 338. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20030109860 A1
06-2003
Black, Michael
A61B18/20
US-20040007675 A1
01-2004
Gillispie, Gregory
G01N21/6408
US-20080077200 A1
03-2008
Bendett; Mark P.
A61N5/0618
US-20090312607 A1
12-2009
SUNAGAWA; Hiroshi
A61B5/0071
US-20100056928 A1
03-2010
ZUZAK; Karel
A61B5/0071
US-20110152619 A1
06-2011
Hixon; Jessica
G02B6/32
US-20110237942 A1
09-2011
Zako; Tamotsu
A61B5/0077
US-20130338436 A1
12-2013
DRESHER; Russell
A61B1/00165
US-20140005555 A1
01-2014
Tesar; John
A61B17/0293
US-20140163319 A1
06-2014
Blanquart; Laurent
H04N5/361
US-20150044751 A1
02-2015
Chiou; Pei-Yu E.
C12M41/00
US-20150216398 A1
08-2015
Yang; Chenying
G01J3/0208
US-20160157725 A1
06-2016
Munoz; Luis Daniel
H04N5/33
US-20170055817 A1
03-2017
Dybiec; Maciej
A61B1/00096
US-20170112370 A1
04-2017
DAIDOJI; Bakusui
G02B23/2461
US-20200329952 A1
10-2020
KIEDROWSKI; Gregor
G02B23/2476
US-6291824 B1
09-2001
Battarbee; Harold D.
A61B5/0073


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-32 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482